DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  Both claims 8 and 18 are missing periods at the end.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-15, and 20 of U.S. Patent No. 9,827,499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see chart below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 16/950,563
U.S. Patent 9,827,499 B2
Claim 1 (and substantially similar claim 11). A system for providing limited-time events to users in an online game, the system comprising:



effectuate presentation of offers to the users to conduct a limited-time event within an online game, the users including a first user, wherein the offers include a first offer to the first user, wherein the limited-time event has a duration having a duration length;







execute an instance of the online game to facilitate user participation in the online game by executing actions in the instance of the online game, wherein execution of a particular action among the actions in the instance of the online game depletes a first virtual resource in inventories of the users such that an amount of the particular action that the first user can execute during the limited-time event is limited by an amount of the first virtual resource in a first inventory of the first user;




recharge the first virtual resource in the inventories of the users at a recharge rate, wherein the recharge rate is a function of time; and





effectuate one or more exchanges by the first user, wherein the one or more exchanges provide an additional amount of the first virtual resource to the first inventory of the first user, such that, subsequent to the one or more exchanges, the amount of the particular action that the first user can execute during the limited-time event is increased.





effectuate presentation of offers to users to activate a limited-time event within an online game, the users including a first user, wherein activation of the limited-time event enables users to perform event runs through the limited-time event in the online game for a duration having a duration length, the durations for the individual users beginning in response to offer activations by the individual users such that the duration for the first user begins in response to offer activation by the first user;

maintain inventories of the users;

execute an instance of the online game to facilitate user participation in the online game by executing actions in the instance of the online game in response to user commands received from client computing platforms associated with the users, wherein the execution of actions in the instance of the online game depletes a first virtual resource in the inventories of the users requesting the actions such that execution of event runs through the limited-time event in response to user commands received from a first client computing platform associated with the first user depletes the first virtual resource in an inventory of the first user;

recharge the first virtual resource in the inventories of the users as a function of time without regard for user purchase or action;



distribute awards to the users based on the assessment of the performance of the users during the event runs through the limited-time event; and effectuate exchanges by the users of virtual items for the first virtual resource;

wherein at least (i) the recharge of the first virtual resource, (ii) the depletion of the first virtual resource by performance of event runs, and (iii) the duration length, limit a number of event runs that are performable by the first user during the duration without exchanging one or more virtual items for the first virtual resource because absent such exchange the first user would not have enough of the first virtual resource to achieve a maximum number of event runs during the limited-time event.


Claim 2 (and substantially similar claim 12). The system of claim 1, wherein the one or more physical computer processors are further configured by machine readable instructions to:
maintain the inventories of the users.


From claims 1 and 11 above: 

maintain inventories of the users


Claim 3 (and substantially similar claim 13). The system of claim 1, wherein the one or more physical computer processors are further configured by machine readable instructions to:

assess performance of the users during the limited-time event; and

distribute awards to the users based on the assessed performance.


From claims 1 and 11 above:



assess performance of the users during event runs through the limited-time event;





Claim 4 (and substantially similar claim 14). The system of claim 1, wherein the additional amount of the first virtual resource is exchanged for an amount of a virtual hard currency.


Claim 2 (and substantially similar claim 12). The system of claim 1, wherein the virtual items exchanged for the first virtual resource include a virtual hard currency.

Claim 5 (and substantially similar claim 15). The system of claim 3, wherein the awards distributed to the users based on the assessed performance include at least one of a virtual hard currency and a virtual soft currency.


Claim 3 (and substantially similar claim 13). The system of claim 1, wherein the awards distributed to the users based on the assessment of the performance of the users during the event runs through the limited-time event include one or both of a virtual hard currency and/or a virtual soft currency.

Claim 6 (and substantially similar claim 16). The system of claim 1, wherein the presentation of offers to the users to conduct the limited-time event within the online game is effectuated during an offer period, wherein the offer period includes a period of time during which the first user is able to accept the first offer.

Claim 4 (and substantially similar claim 14). The system of claim 1, wherein presentation of offers to users to activate the limited-time event within the online game is effectuated during an offer period, wherein the offer period includes a period of time during which the first user is able to accept the offer.

Claim 7 (and substantially similar claim 17). The system of claim 6, wherein acceptance of the first offer to conduct the limited-time event by the first user only occurs once during the offer period such that the first user is only able to execute the 

Claim 5 (and substantially similar claim 15). The system of claim 4, wherein acceptance of the offer to activate the limited-time event by the first user only occurs once during the offer period such that the first user is only able to perform event runs 

Claim 8 (and substantially similar claim 18). The system of claim 1, wherein the one or more physical computer processors are further configured by machine readable instructions to effectuate presentation of one or more leaderboards, wherein the one or more leaderboards include a performance assessment metric of one or more users during the limited-time event.

Claim 10 (and substantially similar claim 20). The system of claim 1, wherein the one or more physical computer processors are further configured by machine readable instructions to effectuate presentation of one or more leaderboards, wherein the one or more leaderboards include a performance assessment metric of one or more users during one or more event runs through the limited-time event.

Claim 9 (and substantially similar claim 19). The system of claim 1, wherein the duration of the limited-time event begins subsequent to the presentation of the first offer to the first user.

From claims 1 and 11 above:
the durations for the individual users beginning in response to offer activations by the individual users such that the duration for the first user begins in response to offer activation by the first user

Claim 10 (and substantially similar claim 20). The system of claim 1, wherein an available amount of the first virtual resource that is available to the first user prior to the limited-time event is insufficient to execute the particular action.

From claims 1 and 11 above:
the first user would not have enough of the first virtual resource to achieve a maximum number of event runs during the limited-time event.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/26/2022